DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahriari (US Pat.: 6979435).
	As to Claims 1-3, Shahriari describes an oxide formed by mixing metal oxides together (col. 3, lines 52-55) to form a compound with the formula: ABO2 that preferably has a delafossite-type structure (col. 3, lines 17-19).  Alternatively, Shahriari explains that the ABO2 can be in the form of A1-mA’mB1-nB’nO2 (col. 5, lines 35-38).  This can be considered a composite oxide.
 	Shahriari explains that the A-sites can be populated by Ag (col. 4, lines 32-33) and the B-site can be populated by Al or Ga (col. 4, lines 34-35).  In one example, there are two different 
	 Therefore, since Ag is one of the metals useable in the A-site of the formula: A1-mA’mB1-nB’nO2  and Shahriari explains that the B-site can employ both Al and Ga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ag with Al and Ga in the formula disclosed because all of these compounds are effective for use in the final composition.
	As to the compound being used for NOx storage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would be effective for use in the same way.

	As to Claim 4, Shahriari does not specifically state what the concentration of the composite oxide is.  However, since the entire compound is essentially the composite oxide (see abstract and claim 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the concentration of the composite oxide is greater than 1.7 mmol/g because the composite oxide is essentially the entire compound.

References Made of Record
The following additional references from the examiner’s search are made of record:
	Haneda, Masaaki, et al.  “structure of Ga2O3-Al2O3. . .”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 2, 2021